Citation Nr: 1434539	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral flatfoot.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to September 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 1993 rating decision by the San Diego, California RO, which in pertinent part denied both claims.  [The Veteran's record is now in the jurisdiction of the Houston, Texas RO.]  May 2007, October 2008, and May 2010 remands by the Board noted that the Veteran had initiated an appeal to the January 1993 rating decision yet had not been issued a statement of the case (SOC) addressing these matters.  In May 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 30 day abeyance period to allow for the submission of additional evidence.  In July 2014, the undersigned granted a motion for a further 30 day extension of time to submit additional evidence; such evidence, with a waiver of RO consideration, has been received.

The issue of service connection for a skin disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Bilateral flatfoot was noted on the Veteran's entrance to service and is not shown to have increased in severity during his active duty service from August 1988 to September 1992.


CONCLUSION OF LAW

Service connection for bilateral flat foot is not warranted.  38 U.S.C.A. §§  1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  An October 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of the criteria for rating disabilities and assigning effective dates for awards.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, a VA examination for bilateral flat foot is not necessary, as there is no evidence suggesting there may be a nexus between any current pes planus and the Veteran's active duty service, and the low threshold requirement endorsed in McLendon is not met..  

The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Where a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002). 

The Veteran's STRs reflect assessments of flat feet.  On his June 1988 service entrance examination, mild asymptomatic pes planus was noted.  In a contemporaneous report of medical history, he denied any history of foot trouble.  In August 1991, the assessment was bilateral flat feet; on March 1992 podiatry consult, it was recommended that he purchase good supportive shoes and inserts and refrain from distance running.  On a March 1992 Medical Board Report, the Veteran's diagnoses included bilateral patellofemoral stress syndrome, cumulative trauma stress reaction in the anterior compartments of both legs with no evidence of compartment syndrome by history or physical exam, and bilateral genu recurvatum; notably, there were no diagnoses regarding the feet.  On May 1992 service separation examination, pes planus was noted on clinical evaluation.

The medical evidence is then silent regarding the feet until 2014.  On December 1992 VA general medical and orthopedic examinations, the Veteran's feet were not discussed.  On January 2001 VA joints examination, the Veteran walked with a normal gait.  On January 2003 VA examination, he walked with a waddling gait due to complaints of bilateral knee pain.  On July 2007 VA spine examination, his gait was normal, and he reported that he was able to walk one-quarter mile, limited by back pain for which he occasionally wore a brace.

At the May 2014 Board hearing, the Veteran testified that he first noticed a problem with foot pain in service when he would have to wear boots during running exercises.  He testified that he was treated in service in 1991, at which time he was provided arch supports for his shoes, given a "no shoe" shift, and allowed to not participate in physical training.  He testified that he now takes hydrocodone daily, uses foot soaks and foot massages, and keeps his feet elevated when sitting due to pain.  He testified that he has to avoid certain jobs and the use of heavy utility boots due to foot problems.  He testified that he did not have any foot problems upon entering service.

A June 2014 treatment letter from Dr. Rubin notes that the Veteran complained of pain in his feet on a progressive course that began in 1988; he reported that the pain in his heels and arches causes him to limp and have great difficulty walking, and that the symptoms have been present for 26 years.  On physical examination, bilateral heel spurs were noted bilaterally, bilateral plantar fasciitis was noted with difficulty walking, and palpation of both feet on the medial aspects induced severe pain which traveled down the feet to the toes.  The Veteran was given inserts for his shoes, medication for inflammation, and stretching exercises.

The clear pre-existence of bilateral pes planus, noted on the service entrance examination, means that the Veteran cannot be presumed sound on entry with respect to that disability.  The pre-existence of bilateral flat feet precludes a finding that it was incurred in service.  Consequently, to establish service connection for bilateral flat feet, such pre-existing disability must be shown to have been aggravated by his service.  As an initial matter, he must show that the disability increased in severity during service.  See Wagner, supra.
 
Whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.  In large measure, the significance of the various findings (i.e., whether they reflect a permanent increase in the level of severity/underlying pathology of the disability or merely an acute exacerbation) is a medical question.  Here, the preponderance of the evidence is against a finding that the Veteran's pre-existing bilateral flat foot disability increased in severity during his active duty service from August 1988 to September 1992.    

Postservice the Veteran has reported increased symptomatology.  He is competent to observe ongoing or increased symptoms of bilateral pes planus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, to the extent that his statements are to the effect that his bilateral flat feet increased in severity during service beyond the natural progress of the disease, he is not competent to provide such an opinion.  Further, to the extent that his statements suggest that there was worsening of symptoms in service, they are contradicted by contemporaneous medical evidence (i.e., no notation on Medical Board evaluation and, although pes planus was then noted, no report of worsening on service separation examination.  While it was recommended on March 1992 podiatry consult that he purchase good supportive shoes and inserts and refrain from distance running, there was no indication that the pre-existing pes planus noted on service entrance was permanently aggravated by service.  The Board finds the Veteran's statements with respect to increased symptomatology in service are not credible as they are self-serving and inconsistent with the STRs and the service separation examination.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The Board finds particularly persuasive and probative the March 1992 Medical Board Report which noted several diagnoses of the lower extremities, yet it did not include bilateral flat feet nor did it suggest that flat feet contributed to the finding that the Veteran was unable to perform full duty.

In fact, there is no objective evidence that there was chronic worsening of the Veteran's pes planus during service.  Logically, any significant worsening would have been noted on the postservice evaluations for other disabilities during the intervening postservice interval, when his gait was assessed.  That the examinations were silent regarding flat feet when other disabilities were noted is evidence weighing against a finding that the Veteran's bilateral flat foot had worsened during service.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's pre-existing bilateral flatfoot disability was incurred in or was aggravated by his service.  Therefore, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Service connection for bilateral flat foot is denied.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Regarding the claim of service connection for a skin disorder, the Veteran's STRs show that tinea versicolor was noted on his chest and back in August 1988, and in April 1992 he complained of a rash at the groin area for two weeks that was assessed as tinea cruris.  At the May 2014 Board hearing, he testified that he has ongoing tinea cruris for which he receives creams from his family practitioner.  A June 2014 treatment summary letter from Dr. Thandi confirmed that the Veteran receives continuing treatment for tinea cruris or jock itch, along with an itchy rash on the head and face, scaling crusted eyebrows, a lesion on the hand, and other skin conditions; the treatment records included with Dr. Thandi's letter reflect that the Veteran was treated for a rash on his inner thighs in July 2008, and received an assessment of, and was treated for, dermatophytosis of the groin and perianal area in May 2014.  He contends that his current skin disorder is related to the skin conditions noted in service.  Based on the STRs, the post-service treatment records, and the Veteran's lay statements regarding continuity of a skin disorder since service, the low threshold standard endorsed in McLendon v. Nicholson [20 Vet. App. 79 (2006)] has been met.  Therefore, an examination to ascertain the nature (and likely etiology) of his current skin disorder(s) is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a skin examination of the Veteran to determine the nature and likely etiology of his current skin disability/disabilities.  The examiner must review the claims file, examine the Veteran, and provide responses to the following:

(a) Please identify (by clinical diagnosis/diagnoses) the Veteran's current skin disability/disabilities.  (If none is found, please reconcile such finding with the fact that the Veteran receives treatment for current skin complaints/symptoms).  

(b) As to each diagnosed skin disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such is related to (was incurred in) the Veteran's active duty service, including any relation to the skin conditions noted in service.

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).  

2.  The AOJ should then re-adjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then, if in order, be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


